DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
2.         An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
           Authorization for this examiner’s amendment was given in a telephone interview with Attorney Mark Danielson on 7/28/2022.
           Claims 2, 4, 13, 17 and 20 are cancelled.
 	In claim 3, line 1, replace word "claim 2” with --claim 1--.
           In claim 5, line 1, replace word "claim 2” with  --claim 1--.
           In claim 18, line 1, replace word "claim 17” with --claim 14--.


The application has been amended as follows: 
3.       (Currently Amended).
           Claim 1.  A flexible device comprising: a flexible substrate; and an interconnect disposed over the flexible substrate, wherein the interconnect comprises a plurality of corrugations that respectively define a varying vertical displacement of the interconnect along its length, relative to a top surface of the flexible substrate, wherein the interconnect includes multiple interconnected corrugated segments; wherein the corrugated segments include a first segment extending along a first direction parallel to the top surface of the flexible substrate, a second segment extending along a second direction non-parallel to the top surface of the flexible substrate and the second direction forms a non-zero angle with the first direction, and a third segment extending along a third direction parallel or non-parallel to the top surface of the flexible substrate and the third direction forms a non-zero angle with the second direction.

Claim 11. A flexible device comprising: a flexible substrate; Subramanian S. Iyer3 After-Final Response Serial No. 16/965,934102352-0898 4876-5900-1636.1AFTER-FINAL RESPONSE UNDER RULE 116 EXPEDITED PROCEDURE - GROUP 2800a device component embedded in the flexible substrate while an active surface of the device component is exposed from the flexible substrate, wherein the device component includes a bonding pad adjacent to the active surface; a stress buffer layer disposed over the flexible substrate and the device component, wherein the stress buffer layer defines an opening exposing the bonding pad of the device component; and an interconnect disposed over the stress buffer layer and electrically connected to the bonding pad of the device component through the opening of the stress buffer layer, wherein the interconnect comprises a plurality of corrugations that respectively define a varying vertical displacement of the interconnect along its length, relative to a top surface of the stress buffer layer, wherein the stress buffer layer has multiple trenches extending into the stress buffer layer relative to the top surface of the stress buffer layer, and the interconnect extends over the top surface of the stress buffer layer and into the trenches of the stress buffer layer.

 Claim 14. A process of forming a flexible device, comprising: providing a flexible substrate having a surface region; and forming an interconnect over the surface region of the flexible substrate, wherein the interconnect is formed to comprise a plurality of corrugations that respectively define a varying vertical displacement of the interconnect with respect to the surface region, wherein providing the flexible substrate includes forming the flexible substrate having multiple depressions in the surface region, and the interconnect includes multiple interconnected concave segments extending into corresponding ones of the depressions.

Claim 19. A process of forming a flexible device, comprising: providing a flexible substrate and a device component embedded in the flexible substrate while an active surface of the device component is exposed from the flexible substrate, wherein the device component includes a bonding pad adjacent to the active surface; forming a stress buffer layer over the flexible substrate and the device component, wherein forming the stress buffer layer includes forming an opening in the stress buffer layer exposing the bonding pad of the device component, and further includes forming the stress buffer layer having a surface region; and forming an interconnect over the surface region of the stress buffer layer and electrically connected to the bonding pad of the device component through the opening of the stress buffer layer, wherein the interconnect is formed to comprise a plurality of corrugations that respectively define a varying vertical displacement of the interconnect with respect to the surface region, wherein forming the stress buffer layer includes forming the stress buffer layer having multiple trenches in the surface region, and the interconnect extends over a top surface of the stress buffer layer and into the trenches of the stress buffer layer.

Allowable Subject Matter
4.        Claims 1, 3, 5-12, 14-16, 18-19 and 21 are allowed over the prior art of record.

Reasons for Allowance
5.        The following is an examiner’s statement of reasons for allowance: 
           The prior art of record neither teach nor render obvious the instant application claimed invention as a whole, in particular, the prior art fails to teach “A flexible device comprising: a flexible substrate; and an interconnect disposed over the flexible substrate, wherein the interconnect comprises a plurality of corrugations that respectively define a varying vertical displacement of the interconnect along its length, relative to a top surface of the flexible substrate, wherein the interconnect includes multiple interconnected corrugated segments; wherein the corrugated segments include a first segment extending along a first direction parallel to the top surface of the flexible substrate, a second segment extending along a second direction non-parallel to the top surface of the flexible substrate and the second direction forms a non-zero angle with the first direction, and a third segment extending along a third direction parallel or non-parallel to the top surface of the flexible substrate and the third direction forms a non-zero angle with the second direction,” as recited claim 1, “A flexible device comprising: a flexible substrate; Subramanian S. Iyer3 After-Final Response Serial No. 16/965,934102352-0898 4876-5900-1636.1AFTER-FINAL RESPONSE UNDER RULE 116 EXPEDITED PROCEDURE - GROUP 2800a device component embedded in the flexible substrate while an active surface of the device component is exposed from the flexible substrate, wherein the device component includes a bonding pad adjacent to the active surface; a stress buffer layer disposed over the flexible substrate and the device component, wherein the stress buffer layer defines an opening exposing the bonding pad of the device component; and an interconnect disposed over the stress buffer layer and electrically connected to the bonding pad of the device component through the opening of the stress buffer layer, wherein the interconnect comprises a plurality of corrugations that respectively define a varying vertical displacement of the interconnect along its length, relative to a top surface of the stress buffer layer, wherein the stress buffer layer has multiple trenches extending into the stress buffer layer relative to the top surface of the stress buffer layer, and the interconnect extends over the top surface of the stress buffer layer and into the trenches of the stress buffer layer,” as recited claim 11, “A process of forming a flexible device, comprising: providing a flexible substrate having a surface region; and forming an interconnect over the surface region of the flexible substrate, wherein the interconnect is formed to comprise a plurality of corrugations that respectively define a varying vertical displacement of the interconnect with respect to the surface region, wherein providing the flexible substrate includes forming the flexible substrate having multiple depressions in the surface region, and the interconnect includes multiple interconnected concave segments extending into corresponding ones of the depressions.” as recited claim 14, “A process of forming a flexible device, comprising: providing a flexible substrate and a device component embedded in the flexible substrate while an active surface of the device component is exposed from the flexible substrate, wherein the device component includes a bonding pad adjacent to the active surface; forming a stress buffer layer over the flexible substrate and the device component, wherein forming the stress buffer layer includes forming an opening in the stress buffer layer exposing the bonding pad of the device component, and further includes forming the stress buffer layer having a surface region; and forming an interconnect over the surface region of the stress buffer layer and electrically connected to the bonding pad of the device component through the opening of the stress buffer layer, wherein the interconnect is formed to comprise a plurality of corrugations that respectively define a varying vertical displacement of the interconnect with respect to the surface region, wherein forming the stress buffer layer includes forming the stress buffer layer having multiple trenches in the surface region, and the interconnect extends over a top surface of the stress buffer layer and into the trenches of the stress buffer layer.” as recited claim 19.
            Claims 3, 5-10, 12, 15-16, 18 and 21 are also allowed as being directly or indirectly dependent of the allowed base claims 1, 11, 14 and 19.

 	The primary reason for allowance provides for the formation of flexible and stretchable high pitch interconnects including VeRzag interconnects and vertically corrugated interconnects, which are integrated in flexible FOWLP process. Produces flexible and stretchable interconnects that do not compromise on high density and fine pitch of the interconnects. These combinations have been found to be non-obvious over the prior art, hence claim 1, 3, 5-12, 14-16, 18-19 and 21 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848